EXHIBIT 10.9

 

RENEWAL AND EXTENSION
PROMISSORY NOTE

 

RENEWING AND EXTENDING THE UNPAID PRINCIPAL BALANCE OF THAT CERTAIN PROMISSORY
NOTE IN THE ORIGINAL PRINCIPAL SUM OF FORTY-SIX THOUSAND, SEVEN HUNDRED
FIFTY-FIVE AND NO/100 UNITED STATES DOLLARS ($46,755.00) DATED NOVEMBER 15,
2013, EXECUTED BY SHIFT8 NETWORKS, INC. AND PAYABLE TO THE ORDER OF ARTHUR L.
SMITH

 

$46,755.00 Bexar County, Texas

January 31, 2015

 

FOR VALUE RECEIVED, SHIFT8 NETWORKS, INC., a Texas corporation (the “Debtor”),
promises to pay to the order of ARTHUR L. SMITH, an individual resident of Bexar
County, Texas (the “Payee”), the sum of FORTY-SIX THOUSAND, SEVEN HUNDRED
FIFTY-FIVE AND NO/100 UNITED STATES DOLLARS ($46,755.00) in lawful money of the
United States of America which shall be legal tender for the payment of debts
from time to time, together with interest on the outstanding principal amount
hereof at the rate of three and no/100ths percent (3.00%) per annum, computed on
the basis of a 360-day year and 30-day months.  All payments shall be made to
Payee at 8023 Hermosa Hill, San Antonio, Texas 78256, or such other location as
Payee shall notify Debtor in writing.

 

This Note shall be payable in a single payment of principal and accrued interest
on the October 31, 2015 (the “Maturity Date”). If the Maturity Date shall be a
Saturday, Sunday, or day on which Payees in San Antonio, Texas, or the place of
payment are authorized or required to be closed, such payment shall be made on
the next following day that is not a Saturday, Sunday or day on which Payees in
San Antonio, Texas, or the place of payment are authorized or required to be
closed and interest thereon shall continue to accrue thereon until such date.
Interest shall continue to accrue at the required rate hereunder until any such
payment is made.

 

Debtor has the privilege of making prepayments on this Note from time to time in
any amount without penalty provided that any such prepayment shall be applied to
accrued and unpaid interest on this Note and the balance, if any, to the
principal amount payable under this Note.

 

It shall constitute an event of default hereunder (an “Event of Default”):

 

(A) if the principal of or interest on the outstanding principal amount shall
not be paid within ten (10) business days after receipt of written notice of
default from Payee following the date that such payment is due and payable,

 

(B) upon the (i) bankruptcy or insolvency of Debtor; (ii) the filing of a
voluntary or involuntary proceeding in bankruptcy or receivership of Debtor in a
court of competent jurisdiction and, in the case of an involuntary filing with
respect to which Debtor did not consent, the continuance of such proceeding for
a period of ninety (90) days without dismissal; (iii) the entry into any
arrangement, composition or reorganization for the benefit of creditors of
Debtor, or

 

 



Renewal and Extension Promissory Note – Page 1 of 6





 

 

 

(C) upon (i) the sale, assignment or other transfer, direct or indirect, in one
or more transactions of greater than 50% of the capital stock or all or
substantially all of the assets of Debtor or (ii) the merger or consolidation of
Debtor with any other entity.

 

Time is of the essence of this Note, and Debtor expressly agrees that in the
event of default, Payee may declare the entirety of this Note immediately due
and payable (except that upon the occurrence of an event of default pursuant to
subparagraph (B) above, the entirety of this Note shall become immediately due
and payable without any action by Payee). In the event that any payment is not
made when due, either of principal or interest, and whether upon maturity or as
a result of acceleration, interest shall thereafter accrue at the rate per annum
equal to the lesser of (i) the highest lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Payee in accordance with
the applicable laws of the State of Texas (or applicable United States federal
law to the extent that such law permits Payee to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law) (the
“Maximum Lawful Rate”) and (ii) ten percent (10.00%) per annum, from such date
until the entire balance of principal and accrued interest on this Note has been
paid. Upon the occurrence of any default hereunder, Payee shall also have the
right to exercise any and all of the rights, remedies and recourses now or
hereafter existing in equity, law, by virtue of statute or otherwise.

 

DEBTOR AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH
PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE,
PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION, DISHONOR, NOTICE OF DISHONOR, PROTEST, NOTICE OF PROTEST AND ANY
OTHER NOTICES OR CONDITIONS TO THE OBLIGATIONS OF DEBTOR UNDER THIS NOTE. DEBTOR
AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE AND
CONSENT TO ALL RENEWALS, EXTENSIONS AND AMENDMENTS OF THIS NOTE.

 

No failure to exercise and no delay on the part of Payee in exercising any power
or right in connection herewith shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No course
of dealing between Debtor and Payee shall operate as a waiver of any right of
Payee. No modification or waiver of any provision of this Note or any consent to
any departure there from shall in any event be effective unless the same shall
be in writing and signed by the person against whom enforcement thereof is to be
sought, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. All remedies hereunder or by law
afforded shall be cumulative and shall be available.

 

 

Renewal and Extension Promissory Note – Page 2 of 6



 

 

 

In the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through any judicial
proceeding whatsoever, or if any action be had hereon, then Debtor agrees and
promises to pay an additional amount as reasonable, calculated and foreseeable
attorneys’ and collection fees incurred by Payee in connection with enforcing
its rights herein contemplated.

 

It is expressly stipulated and agreed to be the intent of Debtor and Payee at
all times to comply strictly with the applicable Texas law governing the maximum
rate or amount of interest payable on the indebtedness evidenced by this Note
(or applicable United States federal law to the extent that it permits Payee to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to this Note, (ii) contracted for, charged, taken reserved or
received by reason of Payee’s exercise of the option to accelerate the maturity
of this Note, or (iii) Debtor will have paid or Payee will have received by
reason of any prepayment by Debtor of this Note, then it is Debtor’s and Payee’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by Payee shall be credited on the
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, refunded to Debtor), and the provisions of this Note shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if this Note has been paid in full before the end of the
stated term of this Note, then Debtor and Payee agree that Payee shall, with
reasonable promptness after Payee discovers or is advised by Debtor that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Debtor and/or credit such excess interest against
this Note then owing by Debtor to Payee. Debtor hereby agrees that as a
condition precedent to any claim or counterclaim (in which event such proceeding
shall be abated for such time period) seeking usury penalties against Payee,
Debtor will provide written notice to Payee, advising Payee in reasonable detail
of the nature and amount of the violation, and Payee shall have sixty (60) days
after receipt of such notice in which to correct such usury violation, if any,
by either refunding such excess interest to Debtor or crediting such excess
interest against this Note then owing by Debtor to Payee. All sums contracted
for, charged, taken, reserved or received by Payee for the use, forbearance or
detention of any debt evidenced by this Note shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of this Note does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to this Note for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code apply to this
Note. To the extent that Payee is relying on Chapter 303 of the Texas Finance
Code to determine the Maximum Lawful Rate payable on the Note, Payee will
utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits Payee
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law, Payee will rely on United States federal law instead of
such Chapter 303 for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Payee may, at its option and from time to time, utilize any other method
of establishing the Maximum Lawful Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Debtor as provided by
applicable law now or hereafter in effect.

 

 

Renewal and Extension Promissory Note – Page 3 of 6



 

 

 

Debtor is and shall be obligated to pay all principal, interest and any and all
other amounts which become payable under this Note absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. Any
check, draft, money order, or other instrument given in payment of all or any
portion of this Note may be accepted by Payee and handled in collection in the
customary manner, but the same shall not constitute payment hereunder or
diminish any rights of Payee except to the extent that actual cash proceeds of
such instruments are unconditionally received by Payee. If at any time any
payment of the principal of or interest on this Note is shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any law, then the obligation to make such payment shall survive
any cancellation or satisfaction of this Note or return thereof to Debtor and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

Debtor agrees that this Note shall be freely assignable to any assignee of
Payee, subject to compliance with applicable securities laws. The terms and
provisions of this Note shall be binding upon Debtor and its successors and
assigns, and shall inure to the benefit of Payee and his heirs, successors and
assigns and any subsequent holder of this Note.

 

Debtor represents and warrants that the extension of credit represented by this
Note is for business, commercial, investment, or other similar purposes and not
primarily for personal, family, household or agricultural use.

 

Wherever possible, each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, DEBTOR HEREBY IRREVOCABLY AND
EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS NOTE, THE SECURITY AGREEMENT, AND ALL DOCUMENTS AND INSTRUMENTS
EXECUTED IN CONNECTION HEREWITH OR THEREWITH, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR THE ACTIONS OF PAYEE IN THE NEGOTIATION, ADMINISTRATION,
OR ENFORCEMENT HEREOF OR THEREOF. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN SET
FORTH HEREIN.

 

 

Renewal and Extension Promissory Note – Page 4 of 6



 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF Texas; PROVIDED THAT PAYEE SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.
THIS NOTE HAS BEEN ENTERED INTO IN BEXAR COUNTY, Texas, AND IS PERFORMABLE FOR
ALL PURPOSES IN BEXAR COUNTY, Texas. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT,
ACTION, OR PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE ACTIONS OF PAYEE IN THE
NEGOTIATION, ADMINISTRATION OR ENFORCEMENT OF HEREOF OR THEREOF SHALL BE BROUGHT
IN A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED IN BEXAR COUNTY,
Texas. DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING
BROUGHT IN ANY SUCH COURT, AND (C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR
HEREAFTER HAVE THAT ANY SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED.

 

THIS NOTE AND ALL DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH OR
THEREWITH, REPRESENT THE FINAL AGREEMENT BETWEEN DEBTOR AND PAYEE AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS.

 

This Note is given in renewal, extension and rearrangement and not in payment or
satisfaction of the unpaid principal balance of the existing indebtedness owing
on that certain promissory note in the original principal sum of FORTY-SIX
THOUSAND, SEVEN HUNDRED FIFTY-FIVE AND NO/100 UNITED STATES DOLLARS ($46,755.00)
dated November 15, 2013, executed by Debtor and payable to the order of ARTHUR
L. SMITH, an individual resident of Bexar County, Texas, and said rights,
priorities, titles, liens, security interests and equities are expressly
recognized as valid and subsisting and are in all things renewed, continued and
preserved in force to secure the payment of this Note.

 

[Signature page follows]

 

 

Renewal and Extension Promissory Note – Page 5 of 6



 

 

 

IN WITNESS WHEREOF, Debtor has executed this Note as of the date first above
written.

 



SHIFT8 NETWORKS, INC.         By: /s/Antonio Estrada    Name: Antonio Estrada   
Title:  CFO         ARTHUR L. SMITH          By: /s/ Arthur L. Smith   Name:
Arthur L. Smith  



 

 

Renewal and Extension Promissory Note – Page 6 of 6

 



 

 

